DETAILED ACTION
Claims 7, 10-11, 13-18 & 20 are pending as amended on 03/04/22.

Response to Amendment
This action is a response to the amendment filed on March 4, 2022.  Claims 8-9, 12 & 19 have been cancelled.  Claims 7, 10-11 13-16 & 18 have been amended as a result of the previous action; the rejections have been withdrawn accordingly.

Allowable Subject Matter
Claims 7, 10-11, 13-18 & 20 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method for adhering a window coated with pressure sensitive adhesive to an opening cut into a low-surface energy paperboard template wherein said window coated with pressure sensitive adhesive is covered with a releasable liner, a portion of the releasable liner is cut to fit said opening, and said portion of the liner is selectively removed such that the adhesive periphery of the window can be applied to the template in combination with the other instantly claimed features.  This limitation is present in independent claims 7 & 18, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches known methods for adhering PSA-coated windows to cartons (US 2011/0245056, US 2009/0297741), or providing cartons with markings (US 2018/0370676, US 2017/0043900), but not the unique methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745